Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 1 of 13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
v.
3:19-CR-00285 (TJM)
JUSTIN HOBBIE,

Defendant.

 

DEFENDANT JUSTIN HOBBIE’S SENTENCING MEMORANDUM
AND MOTION FOR A NON-GUIDELINE SENTENCE

Justin Hobbie, by and through his attorney, Kimberly M. Zimmer, respectfully submits this
Sentencing Memorandum in connection with his Sentencing currently scheduled for February 26,
2020. For the reasons that follow, it is respectfully submitted that a “fair and just” sentence for
Justin Hobbie, that is, one that is “sufficient, but not greater than necessary to comply with the
basic aims of sentencing,” is the statutory mandatory minimum sentence of fifteen years
imprisonment. Those reasons include, among others, the fact that other than the instant offenses,
Justin Hobbie has lived a completely law-abiding life; has made substantial contributions to his
community; is remorseful and has accepted full responsibility for his conduct; and it is not likely
that he will recidivate.

INTRODUCTION

In August 22, 2019, Justin Hobbie appeared before Your Honor and entered a guilty plea
to a Three-Count Criminal Information charging. him with Sexual Exploitation of a Child in
violation of 18 U.S.C. § 2251(a) and (e). See Presentence Investigation Report dated January 15,
2020 (“PSR”) at §1. Justin Hobbie was arrested on December 7, 2018, waived his right to an

immediate detention hearing, and has remained incarcerated since that time. See PSR at §4.
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 2 of 13)

THE ADVISORY SENTENCING GUIDELINE CALCULATION

After application of the advisory Sentencing Guidelines, the Probation Department
determined that the total offense level for each of the alleged victims was.38. Application of the
grouping rules to both the counts of conviction and the pseudo-counts then resulted in a combined
adjusted offense level of 43. See PSR at 983. Ultimately, after a three-level decrease in the offense
level for Acceptance of Responsibility, a five-level increase in the offense level pursuant to
U.S.S.G. § 4B1.5(b)(1), and then another adjustment in the offense level, the Probation
Department determined Justin Hobbie’s total offense level was 43. See PSR at 9187-89. With a
Criminal History Category of I, the advisory sentencing guidelines sentence for Justin Hobbie is
life, as it is for almost every individual charged with this type of crime regardless of the individual
facts and circumstances. See PSR at 4134. Because the statutory maximum sentence authorized
by law is 30 years for each count of conviction, the advisory sentencing guidelines sentence for
Justin Hobbie is 90 years (or 1,080 months) imprisonment. See id.

MOTION FOR NON-GUIDELINE SENTENCE

Although the Court is required to consider the advisory sentencing guideline range and it
is expected that the Government will recommend that Justin Hobbie be sentenced to the advisory
guideline sentence, for many reasons, the advisory sentencing guideline upon which the range is
based is not an indication of a reasonable or just sentence for Justin Hobbie.

For years now, the Second Circuit has taken direct aim at unduly harsh sentences in child
pornography based upon a guideline that was created without empirical and rational consideration
of the specific offense characteristics, the offense conduct, the sentences produced, and their
relationship to culpability. See United States v. Dorvee, 616 F.3d. 174, 184-186 (2d Cir. 2010)

and United States v. Jenkins, 854 F.3d 181, 188-190 (2d Cir. 2017). Arguably, the currently
 

Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 3 of 13

applicable guideline also results in extreme advisory sentences without a foundation in the rational
and historical assessment of sentencing data undermining the reasonableness of the advisory
guideline sentence produced from the guideline’s application and its lack of relation to culpability.
Encouraging a critical look at the Sentencing Guidelines in this area, the Second Circuit initially
cited Section § 3553(a)’s parsimony clause, emphasized the district court’s broad discretion in
sentencing, and criticized Congress’ role in directly amending certain sentencing guidelines
without empirical evidence to do so. See United States v. Dorvee, 616 F.3d. 174, 184 (2d Cir.
2010); see also United States v. Chow, 441 Fed. Appx. 44, 2011 WL 5829616 (2d Cir. 2011)
(“Dorvee recognizes district courts’ post-Booker authority to ‘vary from the Guidelines range
based solely on a policy disagreement with the Guidelines,’ and encourages courts to take seriously
that discretion ‘in fashioning sentences under § 2G2.2’ for child pornography defendants.”);
United States v. Perez-Frias, 636 F.3d 39, 43 (2d Cir. 2011) (“We criticized the child pornography
Guideline in Dorvee because Congress ignored the Commission and directly amended the
Guideline, which had the effect of ‘eviscerat[ing] the fundamental statutory requirement in §
3553(a) that district courts consider “the nature and circumstances of the offense and the history
and characteristics of the defendant”’”).

More recently, in Jenkins, 854 F.3d 181, 188-190 (2d Cir. 2017), the Second Circuit found
the sentence in a child pornography case “shockingly high,” and serving “no valid public purpose.”
Reiterating and emphasizing Dorvee’s central holding that district courts are required to conduct
an independent, thorough, and individualized analysis of the § 3553(a) sentencing factors, the
Second Circuit made it unmistakably clear that although district courts are confined by certain
statutory mandatory minimums, they are not confined by sentencing guidelines that have no

correlation to reality. Instead, as in every other area of federal criminal sentencing, district courts
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 4 of 13

are urged to consider each individual defendant and the offense conduct on a spectrum, based upon
the district court’s informed experience. See Jenkins, 854 F.3d at 188-190.

Ironically, in dicta in Jenkins, the Second Circuit got to the heart of the issue, when it stated:
Additional months in prison are not simply numbers. Those months
are exceptionally severe consequences for the incarcerated
individual. They also have consequences both for society which
bears the direct and indirect costs of incarceration and for the
administration of justice which must be at its best when, as here, the
stakes are at their highest. Jenkins, 854 F.3d at 193.

Perhaps it is because this type of conduct, even with all its variations and differing degrees
of harm, is so difficult to look at, or maybe it is because of the severe statutory mandatory
minimums that arguably were intended for crimes different than those charged even though
technically the statutory elements are met, but the lengthy prison sentences imposed in these kinds
of cases stand out in a system that otherwise does consider conduct on a spectrum based upon an
individual’s past and the nature of the conduct compared to the conduct of others. As the Second
Circuit aptly noted in Jenkins, the stakes are at their highest in these cases, where we are literally
talking about people’s lives.

As a forty-two-year old father of two young children, the stakes for Justin Hobbie are
incredibly high. Justin Hobbie’s conduct was undoubtedly wrong. Apart from that conduct,
. however, Justin Hobbie has lived a life of hard work, community service, and has never committed
any crime. As will be discussed more fully below, he does not present any future danger to society,
can be fully rehabilitated, and is not likely to reoffend. For these and other reasons, it is

respectfully submitted that a sentence greater than fifteen years imprisonment is much more than

is required to meet the basic aims of sentencing and would be substantively unreasonable.
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 5 of 13

I. Section 3553(a) (1) — Nature and Circumstances of the Offense and
History and Characteristics of the Defendant

A. History and Characteristics of Justin Hobbie

Justin Hobbie is a forty-two-year-old son, father, and brother. He was born in Oneonta,
New York and adopted by Edward and Connie Hobbie when he was just eleven months old. See
PSR at 997. Mr. and Mrs. Hobbie raised Justin and his older sister Maggee in Fly Creek, New
York, a rural area near Cooperstown. See PSR at 9997-99. He spent most of his life in the
Cooperstown area, leaving only to attend college in Cortland, New York, and later to spend some
summers in either Readfield, Maine, or on Cape Cod, Massachusetts with family members. See
PSR at 9100-101. |

Justin Hobbie grew up in a caring home and has close family relationships. See PSR at
999. He attended school in the Cooperstown Central School District, where he was actively
involved in several clubs and activities and excelled in sports. See PSR at §99, 114. He later
went on to the State University of New York College at Cortland, graduating with a Bachelor’s
Degree in Physical Education and then a Master’s Degree in Health Education. See PSR at 7100,
115.

In 2005, Justin Hobbie married Stefanie Kase and together they have two children, a
daughter, who is now nine years old, and a son, who is now five years old. See PSR at $§103-4.
Justin Hobbie was a very involved parent who worked very hard to support his family. Justin
Hobbie was always very present in his children’s lives, and when school was out of session for the
summer, he was able to spend even more time with them. See PSR at 9123. Justin Hobbie enjoyed
including his children in outdoor activities at their rural home, such as gardening with them and
teaching them to tend to the family’s chickens. He relayed that the best part of his day was family

story time in the evenings. His children were and are his life and he suffers greatly for any and all
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 6 of 13

pain he has caused them. Since his arrest on these charges, Ms. Kase has divorced Justin Hobbie
and moved to Pennsylvania with their children. See PSR at 79103-4. The fact that he has not had
any contact with his children since his arrest has been devastating and soul-crushing for Justin
Hobbie. At this point, his biggest hope is that he will one day have the opportunity to repair his
relationship with the two most important people in his life. See PSR at 438.

The majority of Justin Hobbie’s career as an educator has been at the Cooperstown
Junior/Senior High School, where he worked for approximately fourteen years up to the time of
his arrest. See PSR at {122. At the time of his arrest, he was also enrolled in an online Master’s —
Degree program through Canisius College, seeking to earn in advanced degree in School
Administration. See PSR at 4117. |

Although some might describe Justin Hobbie’s life as a husband, father, and son, as
relatively normal and typical, his contributions to his community were anything but typical. In
addition to his many interests (scuba diving, rock climbing, ropes course instruction, CPR/First
Aid instruction, archery instruction, and sailing instruction), and his love of the outdoors (hunting,
camping, gardening, beekeeping, and producing maple syrup), Justin Hobbie also has an extensive
history of volunteer work. See PSR at §118. He became certified as an Emergency Medical
Technician when he was in college, and served his community as a volunteer EMT and firefighter
up to the time of his arrest. See PSR at 9119, 124. Over the years, Justin Hobbie responded to
hundreds of emergency calls. His commitment to his volunteer work was so strong and complete
that he decided to limit his own alcohol consumption to special occasions a few times a year so
that he would be available to respond fully if an emergency occurred. See PSR at 7113. He also
served as the squad captain for the Springfield Fire Department, overseeing other EMTs,

scheduling issues, and grant-writing. See PSR at 4124.
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 7 of 13

Several friends and family members relate that in 2016, a Cooperstown student collapsed
during a track meet, and Justin Hobbie was one of the first responders, Although that young
student suffered a major medical incident, she made a full recovery. See article, “Cooperstown
senior track standout recovering after collapse,” attached hereto as Exhibit 1.

Character letters submitted by friends and relatives of Justin Hobbie detail many other
examples of his selflessness and community involvement, including assisting local senior citizens
with various tasks, sharing his knowledge of emergency medicine skills, running a beekeeping
informational booth at Earth Day celebrations, tutoring inmates at Cayuga County Jail, and overall
being a highly thought of and supportive family man and community member.' In addition to the
various groups and sports that Justin Hobbie helped to run and organize in the Cooperstown
Central School District, he could be enlisted to support students in the organization of charitable
events, such as the Soles to Share Shoe Drive. See article, “CCS group seeks more Soles to Share,”
attached hereto as Exhibit 2.

The PSR accurately sets forth additional details regarding Justin’s background, family, and
other personal circumstances. |

B. Nature and Circumstances of the Offense

The offense conduct, which is not disputed, is set forth inthe PSR. It is also not disputed
that Justin Hobbie has fully accepted responsibility for his conduct, which he has described as
“reprehensible.” See PSR at J]36-38.

Nothing about a discussion of the nature and circumstances of the offense conduct is to

minimize Justin Hobbie’s conduct or the harm, upset, anxiety, and anger that his conduct has

 

1 Letters of support will be provided to the Court, the Government, and the Probation Department
under separate cover.
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 8 of 13

caused the victims. As the Court knows, however, such a discussion is necessary to place Justin
Hobbie’s conduct in context with other sexual exploitation cases and offenders.

First, and most importantly, Justin Hobbie did not have any physical contact with any of
his victims, nor did he inappropriately touch or engage in any such conduct with a child.
Nevertheless, Justin Hobbie faces a statutory mandatory minimum sentence of fifteen years
imprisonment.

The United States Sentencing Guidelines Commission collects and analyzes the sentencing
data and has produced a document entitled Quick Facts Sentence Analysis for Sexual Abuse Cases
from FY 2018, which is Attached hereto as Exhibit 3.2. This fact sheet shows that individuals
convicted of far more egregious hands-on or attempted hands-on conduct receive significantly
lesser sentences than the statutory mandatory minimum sentence for offenders charged with
production of child pornography. Specifically, the average sentences received by individuals
charged and convicted with travel for sex with a minor, abusive sexual contact, and statutory rape,
were 147 months, 27 months, and 30 months, respectively. And, the average sentence for all
sexual abuse offenders was 191 months. Meanwhile, the average sentence for offenders convicted
of production charges was 262 months imprisonment. Justin Hobbie’s offense conduct, while
abusive, did not involve hands-on sexual activity with a minor child, nor did it involve travel to
have sex with a minor or statutory rape. None of this is to say that is conduct was not wrong — it
was.

Another important fact about the nature and circumstances of the offense here is that no

evidence exists showing that Justin Hobbie produced child pornography either for profit or

 

2 That document can also be found at www.ussc.gov/research/quick-facts
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 9 of 13

dissemination. While he did, as he has admitted, elicit visual depictions of sexually explicit
conduct from minors, he did not do-so for a profit motive or to disseminate to others, and his
conduct was not, as it is in some production cases, hands-on.

I. Section 3553 (a) (2) Factors

Section 3553(a)(2) concerns itself with the sentencing goals of specific deterrence, general
deterrence, and the likelihood of recidivism.

At forty-two-years old, Justin Hobbie stands before this Court convicted of his first
criminal offenses. He has been specifically deterred and punished for his offenses. His
punishment began the day he was arrested. Since his arrest, Justin Hobbie has endured the harsh
public scrutiny, shame, and ridicule that such charges bring. His personal reputation is ruined and
he has lost his career, one that he loved and he pursued with a passion. He lost his marriage when
his divorce was finalized approximately five months after his arrest. See PSR at 4103. And, he
has lost his children, who now reside in Pennsylvania and with whom he is unable to have any
contact. See PSR at §§104, 106.

As he stands before your Honor for Sentencing, Justin Hobbie is well aware of the statutory
mandatory minimum sentence he faces, he has not seen or spoken with his two children for more
than a year, and he does not know when he will next see or speak with them. Every day he thinks
about the damage he has caused to them — the two most important people in his life. He also
knows, as he stands before your Honor, the heartache and stress that he has caused his parents,
who are now in their 70’s, and he worries about the possibility that they may not be alive when he
is released from prison. See PSR at 437.

Justin Hobbie’s losses, which are immense, cannot be quantified and he has and will

continue to be punished. A sentence of fifteen years imprisonment means that Justin Hobbie will
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 10 of 13

be in his mid-50’s before he is able to resume his life, without a wife, without his career, and with
virtually no finances. Rather, at that time he hopes to resume his life with simply the hope that he
will be able to repair his relationships with his children.

For a number of reasons, the public does not require any protection from Justin Hobbie and
he is not likely to recidivate. See Appendix C to the PSR, containing the Report of Norman J.
Lesswing, Ph.D., dated February 2, 2020. (“Lesswing Report”).

First, he has no prior criminal history and his former career, public service, and community
engagement make it clear that Justin Hobbie is a person who cares what others think of him. He
knows what he has done is wrong and he makes no excuses for his behavior. As many of the
letters of support state, when given the chance, Justin Hobbie will avail himself of every
opportunity he can to right this wrong.

Second, as discussed in the Lesswing Report, Justin Hobbie has already begun to develop
significant insights into the problematic behavior at issue here and is amenable and likely to benefit
significantly from treatment.

Third, as the Court knows, to the extent that any need to protect the community exists at
all, Justin Hobbie will be placed on supervised release for a minimum of five years where his
activities will be closely monitored and curtailed.

And finally, relying upon empirical evidence, the Court can consider Justin Hobbie’s lack
of criminal history as a very substantial factor in favor of a non-guideline sentence. Following a
“multi-year study of recidivism,” the Sentencing Commission found that “first offenders generally
pose the lowest risk of recidivism.” The Sentencing Commission cited these findings in
connection with a Proposed Amendment to the Sentencing Guidelines regarding first offenders

and alternatives to incarceration. This Amendment, which has not yet been adopted, “provide[s]

10
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 11 of 13

lower guideline ranges for ‘first offenders’ generally and increase[s] the availability of alternatives
to incarceration for such offenders at the lower levels of the Sentencing Table (compared to
otherwise similar offenders in Criminal History Category I).” The Sentencing Commission also
proposed this Amendment to implement the Congressional directive in 28 U.S.C. § 994() “that
alternatives to incarceration are generally appropriate for first offenders not convicted of a violent
or otherwise serious offense.” See 2017 Proposed Amendments to the Sentencing Guidelines, —
Policy Statements, and Official Commentary, December 19, 2016, at p. 1. As Justin Hobbie is a

“first offender,” the Commission’s proposed amendment, and the reasons underlying it, provides

3

the Court with additional support for the imposition of a non-guideline sentence.

The recently enacted “Formerly Incarcerated Reenter Society Transformed Safely
Transitioning Every Person Act,” also known as the First Step Act, provides further support for a
non-guideline sentence for Justin Hobbie. Among other provisions, the First Step Act amended
subsection (f) of Title 18, United States Code, Section 3553, and, in doing so, broadened the
existing safety valve. Additionally, the First Step Act’s other provisions, including the lessening
of certain mandatory minimums and its emphasis on recidivism reduction and educational
programs for inmates, are based upon a recognition that longer terms of imprisonment do not
necessarily act as a deterrent or have a deterrent effect.

For all of these reasons, fifteen years imprisonment of Justin Hobbie satisfies the goals of
general and specific deterrence and is, by any measure, punishment.

Ill. Section 3553(a)(3) Kinds of Sentences Available

The PSR sets forth the sentencing options available to the Court.

 

3Undersigned counsel understands that the offenses of conviction are serious offenses;
nevertheless, the empirical evidence still speaks to the lack of repeat behavior by first offenders.

11
Case 3:19-cr-00285-TJM Document.31 Filed 02/12/20 Page 12 of 13

IV. Section 3553(a)(4) and (a)(5)—Advisory Guideline Range and Policy Statements
The advisory sentencing guidelines are but one of several factors in Section 3553(a), and
are not an indication by themselves of a reasonable or just sentence. In addition to the reasons set
forth above, the advisory sentencing guidelines in these types of cases merit extra scrutiny because
although certain enhancements are technically applicable, many have a cumulative and duplicate
effect as they increase and inflate the offense conduct based upon facts that are already accounted
for as part of the offense conduct.
V. Section 3553 (a) (6) — Sentencing Disparities
Sentencing disparity is not an issue in this case.
VI. Section 3553 (a) (7) -- Restitution
Restitution shall be ordered in this case. See PSR 148-9. The parties have engaged in
negotiations regarding an agreed-upon amount of restitution and although Justin Hobbie does not
have the financial resources or ability to pay, he understands that he is obligated to do so. See PSR
4132.
CONCLUSION
It is respectfully requested that the Court sentence Justin Hobbie to the statutory mandatory
minimum sentence of 15 years imprisonment. Justin Hobbie’s conduct was clearly wrong. It has
already cost him what matters most, which is to be involved in the lives of his two children. For
at least as long as he is incarcerated, he will continue to be separated from them and when that
incarceration is complete and he is on supervised release, he will have the daunting task of starting
his life over.
For all of these reasons, it is respectfully submitted that the Court sentence Justin Hobbie

to no more than fifteen years imprisonment.

12
Case 3:19-cr-00285-TJM Document 31 Filed 02/12/20 Page 13 of 13

Dated: February 12, 2020

Respectfully submitted,

/s/ Kimberly M. Zimmer
KIMBERLY M. ZIMMER
Zimmer Law Office, PLLC
120 E. Washington Street, Suite 815
Syracuse, New York 13202
Bar Roll No.: 505346
(315) 422-9909

 

13
